Citation Nr: 1613247	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as a result of alcohol abuse).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  

In August 2012 and May 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board instructed the AOJ to schedule the Veteran for an examination to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran was scheduled for a VA examination in September 2012; however, he failed to report for the scheduled examination.  

Nevertheless, as noted in the May 2013 remand, there were three different addresses of record for the Veteran, and it was unclear whether he received notification of the date and time of the scheduled VA examination.  In addition, in the May 2013 remand, the Board noted that the Veteran was incarcerated with a confinement date beginning approximately 10 days after the scheduled VA examination in September 2012 and no release date was indicated.  Therefore, on remand, the Board directed the AOJ to obtain the Veteran's current address.  If it was confirmed that the Veteran remained incarcerated, the AOJ was instructed to follow the VA Adjudication Procedure Manual (Manual) protocol for scheduling examinations of incarcerated veterans.  See M21-1, Part III.iv.3.A.9.d.

In accordance with the May 2013 remand directives, the record indicates that the AOJ attempted to schedule the Veteran for a VA examination in October 2013. However, an incarceration record uploaded to the Veteran's VBMS file in June 2015 shows that the Veteran was incarcerated from January 8, 2013, to April 18, 2014 at the Central State Prison.   There is also an indication that he was incarcerated again on March 15, 2015, on a felony probation violation.

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans." See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility. See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. See Bolton, 8 Vet. App. at 191.

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1, Part III.iv.3.A.9.d.

Other than a July 2013 letter notifying the Veteran that a VA examination was requested at the VA Medical Center, there are no other records documenting any additional attempts made or measures taken by the AOJ to afford the Veteran an examination.  Indeed, it does not appear that the AOJ ever contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct an examination in accordance with VA examination worksheets or if a VA or fee-basis examiner could conduct the examination at the correctional facility.  Thus, the Board finds that, in order to comply fully with the duty to assist the Veteran in the development of facts pertinent to his claim, the AOJ should take further steps to determine whether an examination can be scheduled consistent with the provisions set forth above.

On remand, steps should be undertaken to obtain the Veteran's current address.  If it is determined that the Veteran is incarcerated, the AOJ should follow the Manual protocol for scheduling examinations of incarcerated veterans.  If the Veteran is not incarcerated, he should be rescheduled for a VA examination at a VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's current address and incarceration status.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA treatment records.
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present. 

If the Veteran is currently incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination. See M21-1, Part III.iv.3.A.9.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, other than alcohol abuse.  The examiner should also specifically address whether the Veteran's substance abuse problems in service were indicative of a psychiatric disorder at that time.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

